MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                 Aug 31 2015, 9:36 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sean G. Thomasson                                        Gregory F. Zoeller
Thomasson, Thomasson, Long &                             Attorney General of Indiana
Guthrie, P.C.
Columbus, Indiana                                        Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kevin Hiten,                                             August 31, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         03A01-1503-CR-126
        v.                                               Appeal from the Bartholomew
                                                         Circuit Court
State of Indiana,                                        The Honorable Stephen R.
Appellee-Plaintiff                                       Heimann
                                                         Trial Court Cause No.
                                                         03C01-1302-FB-1128



Bradford, Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 1 of 17
[1]   Appellant-Defendant Kevin Hiten was involved in a large-scale

      methamphetamine production operation. Hiten, of his own volition, admitted

      to being the individual responsible for the production of the methamphetamine.

      In relation to his participation in the drug operation, Appellee-Plaintiff the State

      of Indiana (the “State”) charged Hiten with numerous crimes. The State also

      alleged that Hiten was a habitual substance offender. Hiten eventually pled

      guilty to Class D felony possession of methamphetamine, Class D felony

      possession of a single precursor, and to being a habitual substance offender.

      The trial court accepted Hiten’s guilty plea and sentenced him to an aggregate

      eight-year sentence.


[2]   On appeal, Hiten contends that the trial court abused its discretion in

      sentencing him. He also contends that the four-year sentence enhancement

      which was imposed by virtue of his status as a habitual substance offender was

      inappropriate. Concluding that the trial court did not abuse its discretion in

      sentencing Hiten and that the four-year sentence enhancement is not

      inappropriate, we affirm.



                            Facts and Procedural History
[3]   On December 10, 2012, Indiana State Police Trooper Christopher Lockman

      went to Hiten’s home after learning that Hiten had been involved in a domestic

      disturbance. Trooper Lockman informed Hiten that Hiten’s ex-wife, Charity,

      had claimed that Hiten had threatened her during an argument. Hiten denied

      threatening Charity. As Trooper Lockman was preparing to leave, Sergeant

      Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 2 of 17
      Jimmy Green of the Bartholomew County Sheriff’s Department arrived and

      explained to Trooper Lockman that he believed that Hiten had been driving a

      stolen vehicle. Trooper Lockman checked the VIN of the vehicle in question

      and determined that it was indeed stolen.


[4]   Trooper Lockman then re-approached Hiten’s residence. Hiten allowed

      Trooper Lockman to enter the residence to talk about the stolen vehicle. Hiten

      claimed to have the title to the vehicle in question in a padlocked room in his

      basement. Hiten and Trooper Lockman went to the basement. Hiten told

      Trooper Lockman that he did not have a key to the room but offered to cut the

      padlock. Hiten attempted to cut the padlock, but was unsuccessful. Hiten then

      asked Trooper Lockman to cut the padlock.


[5]   Hiten opened the door after Trooper Lockman cut the padlock. Trooper

      Lockman was immediately able to smell the odor of marijuana coming from the

      room. Trooper Lockman observed a leafy substance, which he believed to be

      marijuana, in plain sight. Trooper Lockman also observed what he believed to

      be pseudoephedrine packets on the ground. Based on what he observed,

      Trooper Lockman obtained a search warrant for Hiten’s residence and the

      surrounding buildings.


[6]   While executing the search warrant, investigating officers found digital scales, a

      “very enormous” amount of lithium batteries, a bag of marijuana,

      methamphetamine, a glass smoking pipe containing burnt methamphetamine,

      coffee filters, more than $12,000.00 in cash, and approximately 292,000


      Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 3 of 17
      pseudoephedrine pills. Tr. p. 155. Investigating officers also found a sawed-off

      shotgun and over fifty other firearms.


[7]   Hiten, of his own volition, informed Trooper Lockman that he was the “middle

      man” in an operation for the manufacture of methamphetamine. Tr. p. 157.

      Hiten indicated that he would receive product used to manufacture

      methamphetamine from various individuals and would manufacture the

      methamphetamine. He would then distribute the completed methamphetamine

      to individuals in Bartholomew and Brown Counties.


[8]   The State subsequently charged Hiten with Count I, Class B felony possession

      of methamphetamine; Count II, Class C felony possession of a single precursor;

      Count III, Class D felony dealing in a sawed-off shotgun; Count IV, Class D

      felony receiving stolen auto parts; Count V, Class A misdemeanor possession of

      marijuana; Count VI, Class C felony possession of a single precursor; and

      Count VII, Class C felony possession of a controlled substance. The State also

      alleged that Hiten was a habitual substance offender.


[9]   During the course of proceedings, Hiten’s son, Dustin, claimed that the

      firearms did not belong to Hiten but rather belonged to him, his cousin, his

      grandfather, and his brother. In addition, Dr. Shelvy Keglar testified that Hiten

      is an “addicted individual” who has relapsed on several occasions. Tr. p. 25.

      Dr. Keglar recommended that, instead of incarceration, Hiten be remanded to

      an intensive outpatient treatment program. Alternatively, Dr. Keglar opined

      that Hiten was likely to respond to short term imprisonment or probation.


      Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 4 of 17
[10]   On January 22, 2015, Hiten pled guilty to the lesser included offenses of Class

       D felony possession of methamphetamine and Class D felony possession of a

       single precursor. He also admitted to being a habitual substance offender.

       Pursuant to the terms of the plea agreement, the remaining counts were

       dismissed and sentencing was left to the discretion of the trial court, with the

       maximum aggregate sentence capped at eight years. On March 5, 2015, the

       trial court imposed a two-year sentence for each of Hiten’s convictions and

       ordered that the sentences would run consecutively. The trial court also

       imposed a four-year sentence enhancement by virtue of Hiten’s status as a

       habitual substance offender, for an aggregate eight-year sentence. This appeal

       follows.



                                  Discussion and Decision
[11]   Hiten challenges his aggregate eight-year sentence on appeal. In doing so,

       Hiten contends that the trial court abused its discretion in sentencing him. He

       also contends that the four-year enhancement imposed due to his admitted

       status as a habitual substance offender is inappropriate. We will consider each

       of Hiten’s contentions in turn.


                                      I. Abuse of Discretion
[12]   Sentencing decisions rest within the sound discretion of the trial court and are

       reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868
N.E.2d 482, 490 (Ind. 2007), modified on other grounds on reh’g, 875 N.E.2d 218

       (Ind. 2007). “An abuse of discretion occurs if the decision is clearly against the
       Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 5 of 17
       logic and effect of the facts and circumstances before the court, or the

       reasonable, probable, and actual deductions to be drawn therefrom.” Id.

       (quotation omitted). When imposing a sentence in a felony case, the trial court

       must provide a reasonably detailed sentencing statement explaining its reason

       for imposing the sentence. Id.


               One way in which a trial court may abuse its discretion is failing
               to enter a sentencing statement at all. Other examples include
               entering a sentencing statement that explains reasons for
               imposing a sentence-including a finding of aggravating and
               mitigating factors if any-but the record does not support the
               reasons, or the sentencing statement omits reasons that are
               clearly supported by the record and advanced for consideration,
               or the reasons given are improper as a matter of law. Under
               those circumstances, remand for resentencing may be the
               appropriate remedy if we cannot say with confidence that the
               trial court would have imposed the same sentence had it properly
               considered reasons that enjoy support in the record.


       Id. at 490-91.


[13]   Hiten does not argue on appeal that the aggravating factors found by the trial

       court are not supported by the record. Rather, he claims that the trial court

       abused its discretion by failing to find certain factors to be mitigating in nature.

       These allegedly mitigating factors include: (1) his crimes were the result of

       circumstances that were unlikely to reoccur; (2) his character and attitude

       indicate that he is unlikely to commit any other criminal offenses; (3) he pled

       guilty; and (4) imprisonment would result in undue hardship on his dependents.




       Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 6 of 17
[14]   Although a sentencing court must consider all evidence of mitigating factors

       offered by a defendant, the finding of mitigating factors rests within the court’s

       discretion. Henderson v. State, 769 N.E.2d 172, 179 (Ind. 2002). A trial court is

       neither required to find the presence of mitigating factors, Fugate v. State, 608
N.E.2d 1370, 1374 (citing Graham v. State, 535 N.E.2d 1152, 1155 (Ind. 1989)),

       nor obligated to explain why it did not find a factor to be significantly

       mitigating. Sherwood v. State, 749 N.E.2d 36, 38 (Ind. 2001) (citing Birdsong v.

       State, 685 N.E.2d 42, 47 (Ind. 1997)). “A court does not err in failing to find

       mitigation when a mitigation claim is highly disputable in nature, weight, or

       significance.” Henderson, 769 N.E.2d at 179 (internal quotations omitted).

       Furthermore, while Indiana law mandates that the trial judge not ignore facts in

       the record that would mitigate an offense, and a failure to find mitigating

       factors that are clearly supported by the record may imply that the trial court

       failed to properly consider them, id., an allegation that the trial court failed to

       find a mitigating factor requires the defendant to establish that the mitigating

       evidence is both significant and clearly supported by the record. Carter v. State,

       711 N.E.2d 835, 838 (Ind. 1999).


                          A. Crimes the Result of Circumstances
                                  Unlikely to Reoccur
[15]   Hiten asserts that the trial court abused its discretion by failing to find as a

       mitigating factor that his crimes were the result of circumstances that were

       unlikely to reoccur. In support, Hiten argues that he had “turned a corner” in

       his life and become more calm, that he had stopped associating with the wrong

       Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 7 of 17
       people, that he had become a role model, and that he was no longer involved

       with any activity relating to illegal substances. Appellant’s Br. p. 5. The record

       demonstrates, however, that although the trial court considered Hiten’s claim, it

       ultimately determined that the claim was not entitled to mitigating weight.


[16]   In sentencing Hiten, the trial court stated that while Hiten and his family

       believed that Hiten had “turned a corner,” the court found that it was “not

       really clear” that he had done so. Tr. p. 203. In making this finding, the trial

       court noted that while Hiten had claimed that he was no longer involved with

       any activity relating to illegal substances, he had also admitted that he

       continued to use illegal substances pending the outcome of the instant matter.

       In addition, Hiten had failed to follow through on Dr. Keglar’s year-old

       recommendation that he complete another assessment relating to his drug use

       and/or need for drug treatment.


[17]   Furthermore, although both Hiten and certain friends and family members

       testified that he had become more calm, had stopped hanging out with the

       wrong people, and had become a role model, the trial court was in the best

       position to judge the credibility of these witnesses. See Stewart v. State, 768
N.E.2d 433, 435 (Ind. 2002). We will not reassess the credibility of these

       witnesses on appeal. See id. Hiten has failed to prove that the claimed

       mitigating evidence is both significant and clearly supported by the record or

       that it warranted significant mitigating weight.




       Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 8 of 17
            B. Hiten’s Character and Attitude Indicate that Hiten is
                Unlikely to Commit Another Criminal Offense
[18]   Hiten also asserts that the trial court abused its discretion in failing to consider

       his claim that his character and attitude indicated that he was unlikely to

       commit any other criminal offenses. The record, however, indicates that the

       trial court did consider this claim and found that, despite Hiten’s contrary

       belief, the claim did not warrant mitigating weight.


[19]   In evaluating Hiten’s character and attitude, the trial court noted that (1) Hiten

       had a substantial criminal history; (2) Hiten had previously been placed on

       probation, but had violated the terms of his probation; and (3) previous

       attempts at drug treatment outside of a penal facility had been unsuccessful.

       Further, the trial court noted that while Hiten had admitted guilt in the instant

       matter, he did not accept responsibility for his actions. Instead, he concentrated

       on the actions of others and attempted to place blame on these other

       individuals. The trial court was in the best position to judge Hiten’s credibility

       as it related to his claim that his character and attitude indicted that he was

       unlikely to commit any other criminal offenses, and we will not reassess his

       credibility on appeal. See id.


[20]   In addition, to the extent that Hiten relies on (1) Dr. Keglar’s recommendation

       that Hiten be placed in an intensive outpatient treatment facility rather than a

       penal facility, (2) Dr. Keglar’s alternative opinion that Hiten was likely to

       respond positively to short term imprisonment or probation, and (3) the



       Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 9 of 17
       determination that he had a low to moderate risk of reoffending 1 in support of

       his claim, we note that the trial court was not required to assign these items the

       same weight as Hiten. See Thompson v. State, 804 N.E.2d 1146, 1149 (Ind.

       2004); Marshall v. State, 621 N.E.2d 308, 320 (Ind. 1993); Nelson v. State, 525
N.E.2d 296, 297 (Ind. 1988).            Hiten has again failed to prove that the claimed

       mitigating evidence is both significant and clearly supported by the record or

       that it warranted significant mitigating weight.


                                       C. Hiten’s Guilty Plea
[21]   Hiten also asserts that the trial court abused its discretion by failing to find the

       fact that he pled guilty to be a mitigating factor at sentencing. “[A]lthough we

       have long held that a defendant who pleads guilty deserves ‘some’ mitigating

       weight to be given to the plea in return, a guilty plea may not be significantly

       mitigating when the defendant receives a substantial benefit in return or when

       the defendant does not show acceptance of responsibility.” McElroy v. State, 865
N.E.2d 584, 591 (Ind. 2007) (citations omitted).


[22]   In the instant matter, Hiten’s decision to plead guilty seems to represent a

       tactical decision rather than a true showing of remorse as Hiten received a great

       benefit in return for his guilty plea. Hiten was originally charged with one

       Class B felony, three Class C felonies, two Class D felonies, and a Class A




       1
        This determination was made in connection with Hiten’s pre-sentence investigation report by
       using the Indiana Risk Assessment System Community Supervision Tool.

       Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 10 of 17
       misdemeanor. The State also alleged that Hiten was a habitual substance

       offender. Pursuant to the terms of Hiten’s plea agreement, the State agreed to

       allow Hiten to plead guilty to two Class D felonies and to being a habitual

       substance offender. The Class D felonies to which Hiten pled guilty were lesser

       included offenses of the Class B felony and one of the Class C felonies. In

       exchange for Hiten’s plea to these lesser included offenses and to being a

       habitual substance offender, the State agreed to dismiss the remaining criminal

       charges. Also in exchange for Hiten’s plea, the State agreed to cap his sentence

       at no more than eight years, which is far below the maximum potential

       sentence that he could have received had he been found guilty of each of the

       charged offenses following trial. Hiten undoubtedly benefited from the State’s

       actions in this regard. Thus, Hiten has failed to demonstrate that his guilty plea

       warranted significant mitigating weight.


                     D. Alleged Hardship on Hiten’s Dependents
[23]   Hiten last asserts that the trial court abused its discretion by failing to find that

       his incarceration would be a hardship on his father, for whom he helps provide

       care. In making this assertion, Hiten claims that he is the primary caregiver for

       his father, who is blind.


[24]   We have previously concluded that a trial court “is not obligated to find a

       circumstance to be mitigating merely because the defendant advances it.”

       Benefield v. State, 904 N.E.2d 239, 247 (Ind. Ct. App. 2009) (citing Felder v. State,

       870 N.E.2d 554, 558 (Ind. Ct. App. 2007)). More specifically, a trial court is

       not required to find that a defendant’s incarceration would result in undue
       Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 11 of 17
       hardship on his dependents. Id. (citing Roney v. State, 872 N.E.2d 192, 204 (Ind.

       Ct. App. 2007), trans. denied). In reaching this conclusion we observed that

       “[m]any persons convicted of crimes have dependents and, absent special

       circumstances showing that the hardship to them is ‘undue,’ a trial court does

       not abuse its discretion by not finding this to be a mitigating factor.” Id. (citing

       Roney, 872 N.E.2d at 204-05). In order for the hardship to the dependent to be

       “undue,” there must be special circumstances that make the burden on the

       dependent unusual. See generally, id. at 247-48.


[25]   The trial court heard testimony which indicated that Hiten was the primary

       caregiver for his father. Specifically, the trial court heard that Hiten would

       check on his father “almost every day,” would take him places, and would take

       care of his father’s financial matters. Tr. p. 98. It is clear from the record that

       the trial court considered this testimony, but that it simply did not afford

       Hiten’s claim with the mitigating weight Hiten believed it should have been

       granted. Again, “[a] trial court is not obligated to weigh or credit the mitigating

       factors the way a defendant suggests they should be weighed or credited.” Jones

       v. State, 790 N.E.2d 536, 540 (Ind. Ct. App. 2003) (citing Georgopulos v. State,

       735 N.E.2d 1138, 1145 (Ind. 2000)). Hiten has again failed to demonstrate that

       his claim is both significant and clearly supported by the record or that it

       warranted significant mitigating weight.


[26]   In sum, Hiten has failed to demonstrate that any of the proffered mitigating

       factors were both significant and clearly supported by the record or warranted



       Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 12 of 17
       significant mitigating weight. As such, we conclude that the trial court did not

       abuse its discretion in sentencing Hiten.


                II. Habitual Substance Offender Enhancement
[27]   In challenging the appropriateness of the four-year sentence enhancement

       imposed by the trial court by virtue of Hiten’s status as a habitual substance

       offender, Hiten claims that the trial court should have only imposed a one-year

       sentence enhancement. In support, he cites to Indiana Code sections 35-50-2-

       10(f) and (g), which provide as follows:


               (f) The court shall sentence a person found to be a habitual
               substance offender to an additional fixed term of at least three (3)
               years but not more than eight (8) years imprisonment, to be
               added to the term of imprisonment imposed under [Indiana Code
               section] 35-50-2 or [Indiana Code section] 35-50-3. If the court
               finds that:


                        (1) three (3) years or more have elapsed since the date
                        the person was discharged from probation,
                        imprisonment, or parole (whichever is later) for the
                        last prior unrelated substance offense conviction and
                        the date the person committed the substance offense
                        for which the person is being sentenced as a habitual
                        substance offender; or
                        (2) all of the substance offenses for which the person
                        has been convicted are substance offenses under
                        [Indiana Code section] 16-42-19 or [Indiana Code
                        section] 35-48-4, the person has not been convicted of
                        a substance offense listed in section 2(b)(4) of this
                        chapter, and the total number of convictions that the
                        person has for:


       Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 13 of 17
                         (A) dealing in or selling a legend drug
                         under [Indiana Code section] 16-42-19-
                         27;
                         (B) dealing in cocaine or a narcotic drug
                         ([Indiana Code section] 35-48-4-1);
                         (C) dealing in a schedule I, II, or III
                         controlled substance ([Indiana Code
                         section] 35-48-4-2);
                         (D) dealing in a schedule IV controlled
                         substance ([Indiana Code section] 35-
                         48-4-3); and
                         (E) dealing in a schedule V controlled
                         substance ([Indiana Code section] 35-
                         48-4-4);


                 does not exceed one (1);


        then the court may reduce the additional fixed term. However,
        the court may not reduce the additional fixed term to less than
        one (1) year.


        (g) If a reduction of the additional year fixed term is authorized
        under subsection (f), the court may also consider the aggravating
        or circumstances in [Indiana Code section] 35-38-1-7.1(a) and the
        mitigating circumstances in [Indiana Code section] 35-38-1-7.1(b)
        to:


                 (1) decide the issue of granting a reduction; or
                 (2) determine the number of years, if any, to be
                 subtracted under subsection (f).


(Emphasis added).




Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 14 of 17
[28]   Initially we note that Indiana Code section 35-50-2-10(f) provides that if a

       defendant meets the stated criteria, the trial court may reduce the term, not must

       reduce the term. In deciding whether to reduce the term, the trial court may

       consider the aggravating and mitigating factors. Ind. Code § 35-50-2-10(g).

       Hiten claims that the trial court abused its discretion by not considering the

       above-discussed proffered mitigating factors. Having concluded above that the

       trial court did not abuse its discretion in this regard, we will turn our focus to

       the question of whether the four-year sentence enhancement imposed by the

       trial court is inappropriate.


[29]   Indiana Appellate Rule 7(B) provides that “The Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” In analyzing such claims, we “‘concentrate

       less on comparing the facts of [the case at issue] to others, whether real or

       hypothetical, and more on focusing on the nature, extent, and depravity of the

       offense for which the defendant is being sentenced, and what it reveals about

       the defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App.

       2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans.

       denied). The defendant bears the burden of persuading us that his sentence is

       inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[30]   With regard to the nature of his offenses, the record demonstrates that Hiten is

       a self-admitted methamphetamine producer and dealer. Hiten described

       himself as a “middle man,” stating that he receives products of various types

       Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 15 of 17
       from other individuals, produces methamphetamine, and distributes the

       methamphetamine to individuals in Bartholomew and Brown Counties. Tr. p.

       157. At the time of Hiten’s arrest, he was in possession of approximately

       292,000 pseudoephedrine pills, enough to produce over forty pounds of

       methamphetamine. The staggering number of pseudoephedrine pills found in

       Hiten’s possession suggests that Hiten was involved in a large-scale drug

       operation.


[31]   With regard to Hiten’s character, the record demonstrates that Hiten has shown

       an ongoing disregard for the law. Hiten has an extensive criminal history

       dating back to at least 1982. His prior felony convictions include convictions

       for theft, criminal recklessness, possession of a firearm by a convicted felon,

       dealing in cocaine, maintaining a common nuisance, possession of marijuana,

       and multiple convictions for possession of methamphetamine. His prior

       misdemeanor convictions include convictions for reckless driving, public

       intoxication, theft, operating a vehicle while intoxicated, and multiple

       convictions for battery. In addition, prior attempts at leniency and outpatient

       treatment have failed. Hiten has also refused to accept responsibility for his

       actions but rather has attempted to shift the blame to others. He has also

       admitted that he continued to engage in illegal activity during the pendency of

       this criminal matter.


[32]   Upon review, we conclude that the record demonstrates that Hiten was

       involved in a large-scale drug operation. The record also reflects poorly on

       Hiten’s character. As such, we conclude that Hiten has failed to prove that the

       Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 16 of 17
       four-year enhanced sentence imposed by the trial court by virtue of Hiten’s

       status as a habitual substance offender was inappropriate.



                                               Conclusion
[33]   In sum, we conclude that the trial court acted within its discretion in sentencing

       Hiten and that the four-year sentence enhancement relating to Hiten’s status as

       a habitual substance offender is not inappropriate.


[34]   The judgment of the trial court is affirmed.


       May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 03A01-1503-CR-126 | August 31, 2015   Page 17 of 17